Title: To Thomas Jefferson from James Cole Mountflorence, 12 November 1791
From: Mountflorence, James Cole
To: Jefferson, Thomas


[Philadelphia], 12 Nov. 1791. Proposes leaving on 16 or 17 Nov. for Richmond and North Carolina, where he will see Gov. Blount and the Governor of North Carolina at Newbern. Offers to deliver dispatches to them.—After staying no longer than ten days, he will sail for France and spend about a month in Paris, “after which I will return with the greatest dispatch to the Territory South of the Ohio.” Offers to carry letters to France and asks for letters of introduction to use there.
